Exhibit 10.2 SALE AGREEMENT THIS SALE AGREEMENT is made, executed and delivered as of October 11, 2013, by ECOtality, Inc., a Nevada corporation, Electronic Transportation Engineering Corporation, an Arizona corporation, ECOtality Stores, Inc., a Nevada corporation, ETEC North, LLC, a Delaware limited liability company, The Clarity Group, Inc., an Arizona corporation, G.H.V. Refrigeration, Inc., a California corporation (collectively, the “ Sellers ”), and Access Control Group, L.L.C., a New Jersey limited liability company (the “ Buyer ”), pursuant to which the Sellers have agreed to sell, convey, assign, transfer and deliver all of their rights, title and interest in, to and under the Acquired Assets (as defined below) to the Buyer, and the Buyer has agreed to purchase and acquire such Acquired Assets from the Sellers, in accordance with sections 105, 363 and 365 of the Bankruptcy Code and in accordance with the order of the Bankruptcy Court approving the transaction entered on October 10, 2013 (the “ Sale Order ”). W I T N E S S E T H : NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Conveyance . The Sellers hereby sell, convey, assign, transfer and deliver to the Buyer and its successors and assigns all of their rights, title and interest in, to and under all of the assets of the Sellers primarily related to the segment of the Sellers’ business involving airline ground support equipment, material handling equipment, and low-speed electric vehicles equipment (collectively, the “ Minit-Charger Business Segment ”), specifically excluding, however, any such assets that are listed or described as Excluded Assets (as defined below), but specifically including (a) all tangible personal property (such as machinery, equipment, inventories of raw materials and supplies, manufactures and purchased parts, goods in process and finished goods, production/assembly tools, dies and related items primarily related to the Minit-Charger Business Segment, (b) all Intellectual Property (as defined below) primarily related to the Minit-Charger Business Segment (including all of the foregoing that are licenses and sublicenses granted and obtained with respect thereto, and rights thereunder, remedies against past, present, and future infringements thereof, and rights to protection of past, present and future interests therein under applicable laws and including, the patents listed on Exhibit A and all corresponding foreign patents (except to the extent licensed to Buyer as provided below), (c) the books, records, ledgers, files, documents, correspondence, lists, drawings and specifications, creative materials, testing results, advertising and promotional materials, studies, reports, warranty/product failure reporting, or other printed materials primarily related to the Minit-Charter Business Segment (collectively, the “ Acquired Assets ”), to have and to hold such Acquired Assets to and for the Buyer’s (and Buyer’s successors’ and assigns’) use forever. The Buyer shall acquire all the Acquired Assets totally free from any mortgage, lien, pledge, charge, security interest or encumbrance in respect of such property or asset or claim as defined in Section 101 of under Chapter 11 of Title 11 of the United States Code. Seller shall cooperate with Buyer in any reasonable respect to gain for Buyer access to the locations at which the tangible assets included in the Purchased Assets are located and in assisting Buyer in obtaining physical possession of all such Acquired Assets at and after Closing. Exhibit 10.2 For purposes of this Sale Agreement, “ Intellectual Property ” means all of the following in any jurisdiction in the world: (a) all inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, patent applications, and patent disclosures, together with all reissuances, continuations, divisions, continuations-in-part, revisions, extensions, and reexaminations thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade names, internet domain names, other source identifiers, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (d) all trade secrets and confidential, technical, and business information (including ideas, research and development, know-how, formulae, compositions, manufacturing/assembly production process documentation, technical data, product manuals and associated documentation, designs, drawings, contract manufacturing directives, procedures, and agreements, specifications, customer and supplier lists, pricing and cost information, business and marketing plans and proposals, documentation regarding orders received and not shipped, open customer quotes, (e) all computer software (including source code, executable code, data, databases, and related documentation, (f) all material advertising and promotional materials, (g) all other proprietary rights, and (h) all copies and tangible embodiments thereof (in whatever form or medium). 2.
